Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on November 08, 2020 has been received.
Claims 1-35 were previously canceled by applicant.
Claims 36-64 are pending in this application, claims 36-55 and 60-64 are withdrawn from further consideration, and claims were examined on the merits (Also, see Restriction/Election below).

Restriction/Election:
Applicant’s election without traverse of Group II, claims 56-59, in the reply filed on 11/08/2020 is acknowledged. 
Claims 36-55 and 60-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


            The invention appears to employ specific strains, i.e., Cupriavidus necator DSM 531 and Cupriavidus necator DSM 541. It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
            It is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

            A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.
1. Identifies declarant.
2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.
3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.
            Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
            Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  

A copy of deposit receipt is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 56 and 57 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kunasundari et al. (PLOS ONE, 2013, Vol. 8, Issue 10, e78528, p. 1-15).
Regarding claim 56, Kunasundari et al. disclose a feed or nutrient product comprising one or more biological nutrients (lyophilized cells of Cupriavidus necator H16, formerly known as Hydrogenomonas eutropha as a source of single cell protein or SCP for animal feed) (see for example, p. 2 left-hand column 1st and 2nd paragraphs, p. 4 right-hand column/Results 1st and 2nd paragraphs, and Abstract).
Regarding claim 57, Kunasundari et al. disclose wherein said biological nutrients comprises biomass that comprises one or more amino acids, proteins, or other nutrients in a quantity that is equal to or greater than at least 10% of the total dry cellular mass (crude protein of the lyophilized cells was determined to be 43 ±3 wt%) (see for example, p. 4 right-hand column/Results 1st paragraph).
It should be noted that the recitation “made by the method of claim 36” in claim 56 has not given patentable weight because claim 56 is a product–by-process claim, and as indicated in MPEP (2113 Product-by-Process Claims):
“["[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) … “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)”.	

Kunasundari et al. therefore anticipate the claimed feed or nutrient product.


Claims 56-58 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Olivira et al. (Aquaculture International, 1999, Vol. 7, p. 261-275).
Regarding claim 56, Olivira et al. disclose a feed or nutrient product comprising one or more biological nutrients (Spirulina biomass as human feed comprising proteins, carbohydrates and lipids) (see for example, p. 261 Introduction and p. 271, Table 1.).
Regarding claim 57, Olivira et al. disclose wherein said biological nutrients comprises biomass that comprises one or more amino acids, proteins, or other nutrients in a quantity that is equal to or greater than at least 10% of the total dry cellular mass (proteins, carbohydrates and lipids in biomass of S. maxima and S. platensis) (see for example, p. 270 last paragraph- continued on p. 271, Table 1. Protein contents, Carbohydrates and lipids in %DW corresponding to Spirulina maxima and Spirulina platensis, and 1st paragraph below Table 1.).
Regarding claims 58, Olivira et al. disclose biomass comprises greater than 60% protein by weight (Protein contents in biomass of S. maxima and S. platensis 68.76% and 64.35% respectively) (see for example, p. 270 last paragraph- continued on p. 271, Table 1. Protein contents in %DW corresponding toSpirulina maxima and Spirulina platensis, and 1st paragraph below Table 1.).
It should be noted that the recitation “made by the method of claim 36” in claim 56 has not given patentable weight because claim 56 is a product–by-process claim, and as indicated in MPEP (2113 Product-by-Process Claims):

In this case, the structure implied by the claimed process is “a feed or nutrient product comprising one or more biological nutrients” and as explained above Olivira et al. disclose a feed or nutrient product comprising one or more biological nutrients. 
Olivira et al. therefore anticipate the claimed feed or nutrient product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Kunasundari et al. as applied to claims 56 and 57 above, and further in view of Gelder et al. (Anal. Chem., 2008, Vol. 80, p. 2155-2160).
The teachings of Kunasundari et al. with respect to the limitations of claims 56 and 57 were discussed above in detail.
Kunasundari et al. do not teach biomass comprises greater than 60% protein by weight and is produced by Cupriavidus necator DSM 531 or DSM 541.
However, as mentioned in the 102 rejection Kunasundari et al. teach biomass is produced by a strain of Cupriavidus necator (H16).
Gelder et al. teach bacteria strain Cupriavidus necator DSM 541 (non-PHB producing mutant strain C. necator DSM 541) (see for example, p. 2156 left-hand column 4th paragraph, and Abstract).
	Therefore, in view of the above teachings, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to substitute Cupriavidus necator DSM 541 biomass taught by Gelder et al. for the biomass in the feed or nutrient product taught by the Kunasundari et al. with a reasonable expectation of success in providing the claimed feed or nutrient product said biomass produced by Cupriavidus necator DSM 541 comprises greater than 60% protein by weight. The claimed product would have been obvious because substitution of one Cupriavidus necator for another Cupriavidus necator taught by the prior art would have been obvious (Also, see MPEP 2144.06). The motivation, for example, would be because Cupriavidus necator DSM 541 does not produce PHB (as taught by Gelder et al.) and PHB is non-nutritive (as taught by Kunasundari et al.).

Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 56-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 94 of co-pending Application No. 16/716,398 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
The species of the product ,i.e., a meat substitute composition comprising protein produced by the method as disclosed by claim 94 anticipates or makes obvious the feed or nutrient product comprising one or more biological nutrients made by the method of claim 36, as claimed by claims 56-59 of instant application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/KADE ARIANI/Primary Examiner, Art Unit 1651